
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


ABBOTT LABORATORIES
RESTRICTED STOCK UNIT AGREEMENT

        This Agreement made «DateAwded» (the "Grant Date"), between Abbott
Laboratories, an Illinois corporation (the "Company"), and «FirstMILast» (the
"Employee"), for the grant by the Company to the Employee of a Restricted Stock
Unit Award under the Company's 1996 Incentive Stock Program.

        1.    Grant of Shares.    Pursuant to action of the Compensation
Committee of the Board of Directors of the Company, and in consideration of
valuable services heretofore rendered and to be rendered by the Employee to the
Company and of the agreements hereinafter set forth, the Company has granted to
the Employee the right to receive «NoShares» («NoShares12345») common shares of
the Company (the "Restricted Stock Units" used herein "Units") on the Delivery
Date. The "Delivery Date" of the shares shall be the date on which the
Restriction (as defined in Section 2 below) on such Units lapse. Unless
indicated otherwise, the shares of stock shall be delivered in an equal number
of shares (subject to rounding) as of each Delivery Date, if there is more than
one Delivery Date applicable. The shares shall be issued from the Company's
available treasury shares. Prior to the Delivery Date(s), (a) the Employee shall
not be treated as a shareholder as to those shares, and shall only have a
contractual right to receive them, unsecured by any assets of the Company or the
subsidiaries; (b) the Employee shall not be permitted to vote the Restricted
Stock Units; and (c) the Employee's right to receive such shares will be subject
to the adjustment provisions relating to mergers, reorganizations, and similar
events set forth in the Plan. The Restricted Stock Units shall be subject to all
of the restrictions hereinafter set forth. The Employee shall be permitted to
receive cash payments equal to the dividends and distributions paid on shares of
stock (other than dividends or distributions of securities of the Company which
may be issued with respect to its shares by virtue of any stock split,
combination, stock dividend or recapitalization) to the same extent as if each
Unit was a share of stock, and those shares were not subject to the restrictions
imposed by this Agreement and the Plan; provided, however, that no dividends or
distributions shall be payable to or for the benefit of the Employee with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Employee has forfeited the Restricted Stock
Units.

        2.    Restriction.    Until the restriction imposed by this Section 2
(the "Restriction") has lapsed pursuant to Section 3 or 4 below, the Units shall
not be sold, exchanged, assigned, transferred, pledged or otherwise disposed of,
and shall be subject to forfeiture as set forth in Section 5 below.

        3.    Lapse of Restriction by Passage of Time.    The restrictions
on                        shall lapse and have no further force
on                        .

        4.    Lapse of Restriction by Death or Disability or Age.    The
Restriction shall lapse and have no further force or effect upon the Employee's
death, disability, attainment of age 65 or involuntary discharge other than "for
cause". For purposes of this Agreement, the term "disability" shall mean the
Employee's disability as defined in subsection 4.1(a) of the Abbott Laboratories
Extended Disability Plan for twelve consecutive months. Once the Employee has
been disabled as defined in this Section for twelve consecutive months, the
disability shall be deemed to have occurred on the first day of such twelve
month period. The term discharge "for cause" shall have the meaning given that
term by Section 9.

        5.    Forfeiture of Units.    In the event of termination of the
Employee's employment with the Company due to the Employee's voluntary
resignation (including retirement under a Company pension plan) or involuntary
discharge for cause, prior to lapse of the Restriction under Section 3 or 4, all
of the Units shall be forfeited as of the date of termination, without
consideration to the Employee or his executor, administrator, personal
representative or heirs ("Representative").

        6.    Withholding Taxes.    The lapse of the Restriction on the Units
pursuant to Section 3 or 4 above or the delivery of the shares shall be
conditioned on the Employee or the Representative having made appropriate
arrangements with the Company to provide for the withholding of any taxes as may
be required to be withheld by federal, state or local law with respect to such
lapse or delivery.

        7.    Rights Not Enlarged.    Nothing herein confers on the Employee any
right to continue in the employ of the Company or of any of its subsidiaries.

        8.    Succession.    This Agreement shall be binding upon and operate
for the benefit of the Company and its successors and assigns, and the Employee
and his Representative.

        9.    Discharge for Cause.    The term discharge "for cause" shall mean
termination by the Company of the Employee's employment for (A) the Employee's
failure to substantially perform the duties of his employment (other than any
such

1

--------------------------------------------------------------------------------




failure resulting from the Employee's disability); (B) material breach by the
Employee of the terms and conditions of his employment; (C) material breach by
the Employee of business ethics; (D) an act of fraud, embezzlement or theft
committed by the Employee in connection with his duties or in the course of his
employment; or (E) wrongful disclosure by the Employee of secret processes or
confidential information of the Company or its subsidiaries.

        IN WITNESS WHEREOF, the parties have executed this Agreement, as of the
date first above written.

    ABBOTT LABORATORIES
 
 
By:
  
 
 
 
  

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6

